Citation Nr: 0428874	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  02-03 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC



THE ISSUE

Entitlement to service connection for a claimed detached 
retina.  



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1968 to 
October 1972 and from January 1977 to July 1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2001 rating decision by the RO.  

The veteran testified before the undersigned Veterans Law 
Judge in June 2002.  A transcript of his hearing has been 
associated with the record.  


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's appeal have been 
obtained.  

2.  The veteran is not shown to have manifested a detached 
retina in service or until many years thereafter.  

3.  A detached retina is not shown to be etiologically 
related to any event in the veteran's period of service.  

4.  The service-connected diabetes mellitus did not cause or 
aggravated the veteran's retinal detachments.  


CONCLUSION OF LAW

The veteran's disability manifested by a detached retina is 
not due to disease or injury that was incurred in or 
aggravated by active duty; nor is a detached retina 
proximately due to or the result of the service-connected 
diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107, 
7104 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

The veteran's service medical records are silent with regard 
to any eye problem indicating detached retinas.  

On physical examination for the US Marine Corps Reserve in 
September 1976, the veteran was noted to have bilateral 
defects of the posterior portion of the cornea.  The examiner 
noted that such defects existed prior to service.  The 
veteran did not report eye problems during any service 
examination.  

A December 1987 letter from The Cataract Center indicates 
that the veteran had been initially seen in September 1987.  
The provider noted that the veteran had a history of 
borderline and high intraocular pressure in both eyes since 
the early 1980's.  

An August 1989 examination report from Bethesda Naval 
Hospital indicates that the veteran had no background 
diabetic retinopathy.

A January 1994 report from G.R.C., M.D. indicates that the 
veteran was seen for evaluation and management of a 
rhegmatogenous retinal detachment in the right eye.  The 
physician noted that the veteran was a glaucoma suspect and 
an insulin dependant diabetic.  The veteran subsequently 
underwent a scleral buckling procedure, with complete 
reattachment of the retina.  

In August 1994 the veteran was found to have moderate 
vitreous syneresis and an incomplete posterior vitreous 
detachment of the left retina.  The veteran underwent scleral 
buckling.  

The veteran underwent a VA examination in June 1999.  He 
reported that his distance and reading vision was acceptable 
with prescription glasses.  He denied hypertension, flashes, 
floaters, diplopia, pain and trauma.  Bilateral retinal 
detachments were noted.  No diabetic retinopathy was seen in 
either eye.  

On VA examination in May 2001, the examiner noted the 
veteran's history of insulin dependent diabetes since 1986.  
He also noted that VA followed the veteran for open angle 
glaucoma.  No diplopia was detected.  Goldmann visual fields 
were within normal limits.  External examination was clear.  
There was pigment on the endothelium of both eyes.  The 
anterior chambers were clear and the lens and irides were 
within normal limits.  The impression was that of insulin 
dependent diabetes without retinopathy, status post treatment 
for retinal detachment of the right eye, status post 
treatment of a retinal hole of the left eye and open angle 
glaucoma.  

The veteran submitted to a further VA examination in February 
2002.  He denied hypertension, flashes, floaters, diplopia, 
pain and trauma.  Bilateral retinal detachments were noted.  
Glaucoma was also noted.  

In a March 2004 letter to his Senator, the veteran related 
that he had reported that morning for an eye examination.  He 
stated that after waiting for nearly an hour, he was informed 
that the physician had not yet arrived and that he would be 
rescheduled.  In a related statement, the veteran indicated 
that his follow-up appointment had been cancelled because the 
physician determined that no further examination was 
necessary.  

In March 2004, the physician who had examined the veteran in 
June 1999 and February 2002 reviewed the veteran's claims 
folder and concluded that there was no evidence of disease or 
trauma which would have caused or aggravated the later 
development of bilateral retinal detachments.  He noted that 
the right eye had suffered a rhegmatogenous detachment, which 
was associated with a retinal hole.  He indicated that the 
left eye had suffered a localized retinal detachment.  He 
pointed out that both types of detachments were very 
different than those caused by proliferative diabetic 
retinopathy and that there was no sign of such retinopathy in 
the veteran.  

In a subsequent March 2004 opinion, a VA physician noted the 
veteran's medical history, including that pertaining to his 
ocular health.  In discussing the veteran's treatment for 
retinal detachment, he pointed out that the treating surgeon 
did not indicate ocular complications associated with 
diabetes at the time of the surgical repairs of the veteran's 
eyes.  He further noted that no evidence of diabetic 
retinopathy was found during postoperative follow up with the 
retinal specialist.  

The VA physician went on to state that the veteran had 
bilateral posterior vitreous detachments that were associated 
with bilateral retinal tears and detachments.  He noted that 
the veteran was a myope and was thus predisposed to pre-
senile posterior vitreous degeneration and detachment.  He 
related that posterior vitreous detachment was an 
acknowledged risk factor for retinal holes or tears and 
detachments, and in the absence of any evidence of other 
retinal disease, it was more likely than not that that was 
the etiology of the veteran's detachments.  

Regarding whether the retinal detachments were related to the 
veteran's diabetes, the physician noted the repeatedly 
documented absence of diabetic eye disease and stated with a 
high degree of certainty that diabetic retinopathy did not 
play a role in the veteran's retinal detachments.  He 
concluded that further examinations for the purpose of 
linking the detachments to diabetic retinopathy would be 
inappropriate given the failure to identify retinopathy at 
any time during the veteran's course of treatment.  

The veteran was seen at a VA eye clinic by the Chief of 
Ophthalmology in April 2004.  The examiner noted the 
veteran's report that he had been told to appear for an 
examination.  The veteran's history was reviewed.  The 
diagnoses included those of status post retina detachment 
repair, stable.  No diabetic retinopathy was detected.  

In a subsequent addendum in April 2004, the VA examiner 
indicated that she had reviewed the previous evaluations and 
agreed that the veteran's retina detachments were less likely 
associated with the veteran's diabetic disease.  


II.  Veterans Claims Assistance Act of 2000

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
signed into law in November 2000 and is codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West. 
2002).  The regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA and the implementing regulations are applicable to the 
present appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board notes that a substantially complete claim was 
received in May 1998 and the claim was initially adjudicated 
in August 2001.  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004), the United States Court of Appeals for Veterans Claims 
(Court) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The Court also noted 
that, where the initial unfavorable decision was rendered 
prior to the enactment of the VCAA, the AOJ did not err in 
failing to comply with the timing requirements of the notice.  
However, the Court did note that in such cases, the veteran 
would still be entitled to "VCAA content-complying notice 
and proper subsequent VA process."  Pelegrini, slip. op. at 
10-11.  

In October 2000, the RO contacted the veteran and informed 
him of the evidence necessary to substantiate his claim.  By 
a letter dated in February 2004, the veteran was provided the 
notice required under the VCAA and the implementing 
regulations.  Although the RO did not specifically inform the 
appellant to submit any pertinent evidence in his possession, 
it informed him of the evidence required to substantiate his 
claim and that he should submit such evidence or provide the 
RO with the information necessary for the RO to obtain such 
evidence on his behalf.  

The Board also observes that the veteran was further informed 
of evidence necessary to substantiate his claim via the 
Board's December 2003 remand.  Additionally, the December 
2001 Statement of the Case and a Supplemental Statement of 
the Case dated in July 2004 also provided guidance regarding 
the evidence necessary to substantiate his claim.  In the 
Board's opinion, the RO has properly processed the appeal 
following the issuance of the required notice.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The appellant has not identified any 
additional evidence that could be obtained to substantiate 
the claim.  Therefore, the Board is satisfied that VA has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  Accordingly, the Board will 
address the merits of this claim.   


III.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused or 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet.App. 439 (1995).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  

On review of the evidence of record, the Board concludes that 
service connection for a detached retina is not warranted.  
In this regard, the Board notes that there is no medical 
evidence suggesting that the disorder was present in service 
or until many years thereafter, nor is there any medical 
evidence of a nexus between his currently demonstrated 
disability and any disease or injury in the veteran's active 
military service.  

Moreover, the medical evidence fails to establish a 
relationship between the veteran's service-connected diabetes 
mellitus and his detached retinas.  In fact, opinions from VA 
physicians indicate that the most likely etiology of the 
retinal detachments were the veteran's predisposition for 
pre-senile posterior vitreous degeneration and detachment.  A 
March 2004 opinion also notes that the repeatedly documented 
absence of diabetic eye disease demonstrated that the 
service-connected diabetes mellitus did not play a role in 
the veteran's retinal detachments.  

The evidence of a nexus between these claimed disabilities 
and the veteran's military service or his diabetes mellitus 
is limited to the veteran's own statements.  While the 
veteran is competent to attest to matters susceptible to lay 
observation, he is not competent to provide an opinion 
concerning matters requiring medical expertise.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Whether this current disability is related to his service is 
a medical question.  The veteran has presented no competent 
evidence to support his lay opinion concerning the etiology 
of the disability.  

Accordingly, the Board finds that the preponderance of 
evidence is against the veteran's claim of service connection 
for a detached retina.  



ORDER

Service connection for a detached retina is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



